 Case 3:18-cr-03071-WQH Document 60 Filed 10/09/18 PageID.342 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10      UNITED STATES OF AMERICA,                     Case No. 18CR3071-WQH
11                          Plaintiff,                ORDER DIRECTING
                                                      IMMEDIATE
12              v.                                    INTERLOCUTORY SALE OF
                                                      REAL PROPERTY BY
13      GANNON GIGUIERE (1),                          DEFENDANT AND FOR
                                                      DEPOSIT OF FUNDS FROM
14                          Defendant.                SALE TO THE
                                                      U.S. MARSHALS SERVICE
15
16
17         The Parties have filed a Joint Motion stipulating and agreeing to the immediate
18 interlocutory sale of real property subject to forfeiture in this case. Having reviewed
19 the foregoing Joint Motion and good cause appearing therefor,
20         IT IS HEREBY ORDERED, ADJUDGED and DECREED:
21         The Joint Motion is approved.
22         1.        Defendant is ordered and directed to forthwith sell the real property
23 located at 4633 Perham Road, Corona del Mar, California 92625; APN 475-043-
24 08; Lot 124 of Tract 3357, in the City of Newport Beach, the County of Orange, State
25 of California, as shown on a Map thereof recorded in Book 107 Pages 1 to 7, inclusive
26 of Miscellaneous Maps, in the Office of the County Recorder of said County pursuant
27 to the terms of the stipulation between the parties.
28 //
 Case 3:18-cr-03071-WQH Document 60 Filed 10/09/18 PageID.343 Page 2 of 2




 1         2.     Following the sale, Defendant Giguiere shall deposit with the U.S.
 2 Marshals Service, pending further order of the Court, the amount of $1,808,273.50 of
 3 the net proceeds of sale, plus the net appreciation in the value of the property since its
 4 purchase by Gannon K. Giguiere, Trustee of the Giguiere Family Trust Established
 5 March 17, 2005, minus any expenses incurred pursuant to paragraph 9(b) (hereinafter,
 6 the “Forfeit Amount”). The Parties have not calculated the net appreciation in the value
 7 of the property, but for purposes of the Joint Motion, the Parties agreed that such
 8 amount, prior to any reduction for expenses incurred pursuant to paragraph 9(b), shall
 9 not exceed $270.868.95 if the property is sold within 120 days of the date of the this
10 Order granting the Joint Motion.
11         3.     The amount deposited with the U.S. Marshals Service will be a substitute
12 res subject to forfeiture in place of the property that was sold.
13         4.     The real property will not be sold for less than the total of the amounts
14 described in paragraphs 9(e)(1)-(3) of the Joint Motion, unless otherwise ordered by
15 this Court.
16         5.     The Defendant is directed to comply with all the other terms and
17 conditions of the Joint Motion.
18         6.     The validity and priority of any other claims made pursuant to Title 21,
19 United States Code, Section 853(n) will be determined at an ancillary proceeding,
20 contingent upon and following a judgment in the criminal case and the Court’s entry
21 of a final order of forfeiture to the United States.
22         IT IS SO ORDERED.
23
     Dated: October 9, 2018
24
25
26
27
28
                               -2-                          18CR3071
